BIRCH, J.
The declaration in this case was an assumpsit, upon an undertaking of the steamer Wapello, of which the defendant below was part owner, to transport tobacco from Glasgow to St. Louis; the injury complained of being the omission of the boat to carry it according to the undertaking. The declaration contained three counts. The first one charges that the plaintiff agreed to send to St. Louis all the tobacco, in hogsheads, that he should be able thereafter to deliver at Glasgow, ou or before the first day of September, 1846, and that in consideration thereof, and the further consideration of two dollars per hogshead, the defendant agreed to transport it. The count then alleges that the plaintiff had at Glasgow a large number of hogsheads of tobacco on the 1st of September, aforesaid, and that the defendant omitted to transport it as agreed upon. The second count is as the first one, except that the freight, instead of being two dollars per hogshead, was to he the same price as charged by other packets, and the third count only varies from the second one in the allegation that the freight was to be the lowest packet charge during, the time. The plea was the statutory general issue.
Upon the trial, the plaintiff proved by one of his witnesses, that the contract with the boat was to carry from Glasgow to St. Louis, all the tobacco the plaintiff then (in May, 1846) had at Glasgow, being 38 or 40 hogsheads, at two dollars and fifty cents per hogshead, and all the tobacco which he should *343deliver at Glasgowbetween that time and the first day of September, 1846, at two dollars per hogshead, or less, if other boats should carry at less. He also proved by another witness, who was present when the contract was made, that the contract was to take the tobacco out of the Missouri river to St. Louis, until the 81st day of August, 1846, at two dollars per hogshead.
This being all the evidence, the court, on the motion of the plaintiff’s counsel excluded it from the jury upon the ground that it varied from the declaration, and thereupon the plaintiff suffered a non-suit. After the entry of the non-suit upon the minutes of the clerk, however, and before the jury had dispersed, the plaintiff prayed the court to cancel the order of non-suit, and allow the cause to proceed, so as to enable him to read from another deposition on file, given by one of tlft same witnesses, testimony to the effect “ that the contract with the plaintiff for carrying out the tobacco, expired on the first day of September, 1846.”
This the court refused, and the exclusion of the evidence of the contract, and the subsequent refusal of the court to cancel the order for the non-suit, and allow the cause to proceed before the same jury, was made the grounds of a motion to set aside the non-suit and reinstate the cause. This being overruled the cause comes before us by appeal.
In the ease of Woodson v. Hall,(a) decided at the present term, the court designed to intimate that whilst an appellant tribunal should continue to presume much in favor of the soundness with which the subordinate tribunals have exercised the discretion confided to them in matters of practice, cases might, nevertheless, present themselves in which from the showing of the record, we would feel constrained to review and correct it. Such is deemed to be the case before us — it being manifest to our understanding, that the substantial ends of justice would have been better promoted by permitting the cause to proceed as prayed for, whereby (it will not be controverted) under the additional testimony which it was then proposed to introduce, the judge would not have felt it his duty to renew the instruction complained of, but would have permitted the testimony to go to the jury. In that manner, the whole case might have been promptly and fairly disposed of, without surprise or wrong to either party. For the reason thus intimated, the judgment of the Circuit Court must of course be reversed and the cause remanded.

(a) Ante, p. 462.


(b) 2 Wag. Stat. p. 1019, § 37, and p. 1037, § 23.